Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 1 of 12 PageID# 108




                      EXHIBIT A
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 2 of 12 PageID# 109



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                       Plaintiff,                    )      Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                       Defendant.                    )

                     PLAINTIFF’S FIRST REQUESTS FOR
            PRODUCTION OF DOCUMENTS AND THINGS TO DEFENDANT

       Plaintiff Chmura Economics & Analytics, LLC (“Chmura”), by counsel, and pursuant to

Federal Rules of Civil Procedure 26 and 34, calls upon Defendant Richard Lombardo

(“Lombardo”) to produce the following documents and things for inspection and copying at the

offices of McGuireWoods LLP, 800 East Canal Street, Richmond, Virginia 23219.

                                       INSTRUCTIONS

       1.      In lieu of submitting original documents, you may serve true copies of the requested

documents upon Chmura’s counsel by mailing or delivering them electronically within thirty days

of service of this Request.

       2.      These Requests are continuing in character, so as to require that supplemental

responses and productions be made seasonably if further documents are obtained.

       3.      If, in responding to these Requests, you encounter any ambiguities when construing

a request or definition, the response shall set forth the matter deemed ambiguous and the

construction used in responding.



                                                1
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 3 of 12 PageID# 110



       4.      Whenever in these Requests you are asked to identify or produce a document which

is deemed by you to be properly withheld from production for inspection or copying:

               A.      If you are withholding the document under claim of privilege (including,

       but not limited to, the work product doctrine), please provide the information set forth in

       Fed. R. Civ. P. 26(b)(5), including the type of document, the general subject matter of the

       document, the date of the document, and such other information as is sufficient to identify

       the document, including, where appropriate, the author, addressee, custodian, and any other

       recipient of the document, and where not apparent, the relationship of the author, addressee,

       custodian, and any other recipient to each other, in a manner that, without revealing the

       information claimed to be protected, will enable this party to assess the applicability of the

       privilege or protection claimed by you;

               B.      If you are withholding the document for any other reason, identify each

       document and, in addition to the information requested in paragraph 4.A above, please state

       the reason for withholding the document.

       5.      When a document contains both privileged and non-privileged material, the non-

privileged material must be disclosed to the fullest extent possible without thereby disclosing the

privileged material. If a privilege is asserted with regard to part of the material contained in a

document, the party claiming the privilege must clearly indicate the portions as to which the

privilege is claimed. When a document has been redacted or altered in any fashion, identify as to

each document the reason for the redaction or alteration, the date of the redaction or alteration, and

the person performing the redaction or alteration. Any redaction must be clearly visible on the

redacted document.




                                                  2
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 4 of 12 PageID# 111



       6.      It is intended that these Requests will not solicit any material protected either by

the attorney/client privilege or by the work product doctrine that was created by, or developed by,

counsel for the responding party after the date on which this litigation was commenced. If any

Request is susceptible to a construction that calls for the production of such material, that material

need not be provided and no privilege log pursuant to Fed. R. Civ. P. 26(b)(5) will be required as

to such material.

       7.      If any requested document(s) has been destroyed or mislaid, state the circumstances

under which the document was destroyed or mislaid.

       8.      Microsoft Excel spreadsheets, Microsoft Access databases, Microsoft PowerPoint

files, AutoCad files, and audio and video ESI must be produced in native format, or another format

that allows for access to all of the information contained in the native file. All other paper and

electronically-stored information (ESI) shall be produced in tiff or PDF format. Each tiff image

or PDF shall be named after the document production number(s) (“Bates number”) assigned to the

tiff image or PDF. In addition, the confidentiality designation, if any, shall appear on the tiff image

or PDF. All documents should be produced in a searchable format using Optical Character

Recognition (“OCR”) technology.

       9.      Each page of every document produced should be assigned a unique numerical

identifier or Bates number.

                                          DEFINITIONS

       Notwithstanding any definition below, each word, term, or phrase used in these Requests

is intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure.

       1.      The term “communication” means the transmittal of information by any means.

       2.      The term “concerning” means relating to, referring to, reflecting, describing,



                                                  3
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 5 of 12 PageID# 112



evidencing, constituting, containing, discussing, summarizing, memorializing, pertaining to,

supporting, corroborating, demonstrating, or contradicting.

       3.      The terms “document” or “documents” are defined to be synonymous in meaning

and equal in scope to the usage of the term “documents or electronically stored information” in

Fed. R. Civ. P. 34(a) and the terms “writings,” “recordings” and “photographs” in Fed. R. Evid.

1001. The term “document” is used in its broadest possible sense and includes, but is not be limited

to, correspondence, e-mail, memoranda, notes, journals, diaries, calendars, messages, minutes,

books, reports, charts, drawings, ledgers, pictures, photographs, computer printouts, microfilms,

videotapes or audio recordings. A draft or non-identical copy is a separate document within the

meaning of the term “document.”

       4.      The term “person” is defined as any natural person or any business, legal or

governmental entity or association.

       5.      The terms “you” or “your” include the person(s) to whom these Requests are

addressed, and all of that person’s agents, representatives and attorneys.

       6.      The present tense includes the past and future tenses. The singular includes the

plural, and the plural includes the singular. “All” means “any and all;” “any” means “any and all.”

“Including” means “including but not limited to.” “And” or “or” encompass both “and” and “or.”

Words in the masculine, feminine or neuter form shall include each of the other genders.

                               REQUESTS FOR PRODUCTION

       1.      All computers, laptops, cell phones or other electronic devices belonging to Chmura

and/or which contain or previously contained information belonging to Chmura.




                                                 4
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 6 of 12 PageID# 113



       2.      All documents and communications concerning Chmura’s actual or prospective

clients, including, without limitation, client contact information, subscription agreements, and

other sales information.

       3.      All other documents that you received and/or otherwise obtained by virtue of your

relationship with Chmura.

       4.      All documents and communications concerning actual or potential employment

with EMSI or any other direct competitor of Chmura at any time since June 1, 2019.

       5.      All cell phone records (including, without limitation, text messages, voicemails,

and call logs) concerning any communications you have had with any prospective or current

Chmura client since October 1, 2019.



Dated: December 9, 2019

                                            ___________/s/________________
                                            Rodney A. Satterwhite (VA Bar No. 32907)
                                            Heidi E. Siegmund (VA Bar No. 89569)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, Virginia 23219
                                            (Office) (804) 775-1000
                                            (Fax) (804) 698-2158
                                            rsatterwhite@mcguirewoods.com
                                            hsiegmund@mcguirewoods.com

                                            Counsel for Plaintiff




                                               5
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 7 of 12 PageID# 114



                                 CERTIFICATE OF SERVICE
       I hereby certify that on the 9th day of December, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record. In addition, I served a true and correct copy of the foregoing on all

counsel of record via Federal Express.


                                                  /s/
                                              Heidi E. Siegmund (VSB No. 89569)
                                              MCGUIREWOODS LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              Tel: (804) 775-1000
                                              Fax: (804) 775-1061
                                              hsiegmund@mcguirewoods.com

                                              Counsel for Plaintiff




                                                 6
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 8 of 12 PageID# 115



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                      Plaintiff,                     )      Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                      Defendant.                     )


              PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT

       Plaintiff Chmura Economics & Analytics, LLC (“Chmura”), by counsel, and pursuant to

Federal Rules of Civil Procedure 26 and 33, calls upon Defendant Richard Lombardo

(“Lombardo”) to answer each of the following Interrogatories.

                                       INSTRUCTIONS

       1.      Each interrogatory below seeks all non-privileged information within the

knowledge, possession, custody or control of Defendant, including his attorneys or agents, and any

other person acting on his behalf.

       2.      Unless otherwise stated, the time period covered by these interrogatories is the

beginning of time up to and including the date on which the interrogatories are answered.

       3.      These interrogatories are deemed continuing to the fullest extent permissible and to

apply to all information or documents that you subsequently create, develop, discover or receive.

       4.      If the answer to the whole of the question is not known, so state, and answer the

part known. If the answer to the question is only partly known, provide all responsive information

known and specify in what respect the response is or may be incomplete due to partial lack of
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 9 of 12 PageID# 116



knowledge. If the exact dates, amounts, or other figures or facts are not known, but you have

information permitting you to make an approximate or estimated answer, please state such answer

and indicate that it is an approximation or estimate because more precise information is not known

or available to you.

       5.      Whenever appropriate, verb tenses shall be interpreted to include past, present and

future tenses; references to a gender shall be interpreted to include the masculine, feminine and

neuter; and the terms “and” as well as “or” shall be construed either disjunctively or conjunctively

as necessary to bring within the scope of these interrogatories any information which might

otherwise be construed to be outside their scope.

       6.      If you withhold any responsive information on the grounds that it is privileged or

otherwise excludable from discovery, identify the following information, unless divulging the

information would disclose the privileged information:

       (1)     The nature of the privilege claimed (including work product);

       (2)     The date of the document or oral communication;

       (3)     If a document: its type (correspondence, memorandum, facsimile, etc.), custodian,

location, and such other information sufficient to identify the document for a subpoena duces

tecum or a document request, including, where appropriate, the author, the addressee and, if not

apparent, the relationship between the author and addressee; and

       (4)     The general subject matter of the information.

       6.      If at any time subsequent to the answering of these interrogatories, any other

information responsive to these interrogatories is located or comes within the custody, possession

or control of Defendant, Plaintiffs request that it be identified.
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 10 of 12 PageID# 117



                                         DEFINITIONS

       Notwithstanding any definition below, each word, term, or phrase used in these Requests

is intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure.

       1.      The term “communication” means the transmittal of information by any means.

       2.      The term “concerning” means relating to, referring to, reflecting, describing,

evidencing, constituting, containing, discussing, summarizing, memorializing, pertaining to,

supporting, corroborating, demonstrating, or contradicting.

       3.      The terms “document” or “documents” are defined to be synonymous in meaning

and equal in scope to the usage of the term “documents or electronically stored information” in

Fed. R. Civ. P. 34(a) and the terms “writings,” “recordings” and “photographs” in Fed. R. Evid.

1001. The term “document” is used in its broadest possible sense and includes, but is not be limited

to, correspondence, e-mail, memoranda, notes, journals, diaries, calendars, messages, minutes,

books, reports, charts, drawings, ledgers, pictures, photographs, computer printouts, microfilms,

videotapes or audio recordings. A draft or non-identical copy is a separate document within the

meaning of the term “document.”

       4.      The term “person” is defined as any natural person or any business, legal or

governmental entity or association.

       5.      The terms “you” or “your” include the person(s) to whom these Requests are

addressed, and all of that person’s agents, representatives and attorneys.

                                      INTERROGATORIES

       1.      Identify each Chmura client with whom you have communicated regarding your

departure from Chmura, and describe the date, method, and content of each communication.

       2.      Identify each Chmura client with whom you have communicated for any reason
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 11 of 12 PageID# 118



since October 17, 2019, and describe the date, method, and content of each communication.

       3.     Identify every competitor of Chmura with whom you have discussed potential

employment at any time since June 1, 2019, and for each, state: (1) whether you have submitted

an application or request (written or verbal) for employment; (2) whether you have received an

offer of employment; and (3) whether you have accepted or declined any offer of employment.



Dated: December 9, 2019

                                           ___________/s/________________
                                           Rodney A. Satterwhite (VA Bar No. 32907)
                                           Heidi E. Siegmund (VA Bar No. 89569)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, Virginia 23219
                                           (Office) (804) 775-1000
                                           (Fax) (804) 698-2158
                                           rsatterwhite@mcguirewoods.com
                                           hsiegmund@mcguirewoods.com

                                           Counsel for Plaintiff
Case 3:19-cv-00813-REP Document 14-1 Filed 12/09/19 Page 12 of 12 PageID# 119



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of December, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record. In addition, I served a true and correct copy of the foregoing on all

counsel of record via Federal Express.


                                                  /s/
                                              Heidi E. Siegmund (VSB No. 89569)
                                              MCGUIREWOODS LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              Tel: (804) 775-1000
                                              Fax: (804) 775-1061
                                              hsiegmund@mcguirewoods.com

                                              Counsel for Plaintiff
